894 F.2d 1337
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul R. EDGECOMB, Defendant-Appellant.
No. 89-3700.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's November 16, 1989, order directing him to show cause why this appeal (No. 89-3700) should not be dismissed for lack of jurisdiction.  Appellant had a prior appeal (No. 88-3853) filed by counsel which was dismissed for want of prosecution on February 16, 1989.  Accordingly, plaintiff filed a new notice of appeal (No. 89-3700) on July 28, 1989 and a motion for transcript at government expense.


2
In the meantime, the prior appeal (No. 88-3853) was reinstated on August 11, 1989.  The present appeal (No. 89-3700), which was filed eleven months after the judgment and commitment order were entered on August 23, 1988, is dismissed for lack of jurisdiction.  Fed.R.App.P. 4(b) and 26(a).


3
It is ordered that the motion for transcript be denied, and the appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.